Per Curiam,
Upon an examination of this ease we cannot help feeling sympathy for the plaintiff. We are wholly unable to see why the sheriff’s sale of her home was not set aside for want of any adequate description of the improvements in the newspapers in which the sheriff advertised the property for sale. But unfortunately for her that battle was fought out and lost at the proper time and place to make it. The sheriff’s deed was acknowledged, and the regularity of the steps taken by the sheriff in the execution of his writ is not now open to question. This action is ejectment. The defendants hold the sheriff’s deed so made and acknowledged, and the learned judge who tried this case rightly ruled that he could not in this action review the conduct of the sheriff in making advertisement of the property, *503or the ruling of the court in declining to stay proceedings on his writ. We can see on this record nothing that we can seize hold of as a sufficient reason for overturning this judgment. It is now affirmed.